DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 17 are objected to because of the following informalities:
(1) Regarding claim 10:
Lines 9-10 recite “the positioning capability information about the LLMF”; there is a lack of antecedent basis, the examiner suggests changing to “positioning capability information about the LLMF”.
(2) Regarding claim 17:
Line 6 recites “the UMD”; there is a lack of antecedent basis, the examiner suggests changing to “a UMD”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12, 18, 29, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edge et al. (US 2020/0053638 A1).
(1) Regarding claim 1:
Edge discloses a positioning management method for a Next Generation-Radio Access Network (NG-RAN) node, comprising: 
receiving a positioning request message from a core network node (At stage 1 in FIG. 5, the external client 130, AF 163 or NF 161 subscribes to the Location Service Request (UE ID, Location Accuracy Level Information) message to the NEF 159, para. 0081, figure 5); 
performing positioning measurement in accordance with the positioning request message, so as to acquire a positioning measurement result (NEF 159 subscribes to receiving location events for UE 105 from AMF 154 that is serving the UE 105, para. 0084; AMF 154 may send a location reporting control message to NG-RAN 112 to request location information for UE 105. The NG-RAN 112 may use procedures to obtain a more accurate UE location by obtaining measurements of UE signals and/or by obtaining measurements from the UE 105 of measurements made by the UE of signals from the NG-RAN 112, para. 0085); and 

(2) Regarding claim 12:
Edge discloses a positioning management method for a core network node, comprising: 
transmitting a positioning request message to an NG-RAN node (AMF 154 may send a location reporting control message to NG-RAN 112 to request location information for UE 105, para. 0085); and 
receiving position information about a target UE fed back by the NG-RAN node in accordance with the positioning request message (NG-RAN 112 returns a Location Report message informing the AMF 154 about the location of UE 105, para. 0085).
(3) Regarding claim 18:
Edge discloses an NG-RAN node (NG-RAN node as shown in figure 1 comprises of gNB 110 and ng-eNB 114), comprising a memory, a processor, a computer program stored in the memory and executed by the processor, and a transceiver or a network interface (fig. 17 is a diagram illustrating an example of a hardware implementation of a base station 1700, such as gNB 110-1 or ng-eNB 114 shown in figure 1-2, base station 
receive through the transceiver or network interface a positioning request message from a core network node (NEF 159 subscribes to receiving location events for UE 105 from AMF 154 that is serving the UE 105, para. 0084; AMF 154 may send a location reporting control message to NG-RAN 112 to request location information for UE 105, para. 0085); 
perform positioning measurement in accordance with the positioning request message, so as to acquire a positioning measurement result (NG-RAN 112 returns a Location Report message informing the AMF 154 about the location of UE 105; The NG-RAN 112 may use procedures to obtain a more accurate UE location by obtaining measurements of UE signals and/or by obtaining measurements from the UE 105 of measurements made by the UE of signals from the NG-RAN 112, para. 0085); and 
acquire position information about a target UE in accordance with the positioning measurement result, and feed the position information back to the core network node If so, NG-RAN 112 returns a Location Report message informing the AMF 154 about the location of UE 105; The NG-RAN 112 may use procedures to obtain a more accurate UE location by obtaining measurements of UE signals and/or by obtaining 
(4) Regarding claim 29:
Edge discloses the method of claim 12 as discussed above, and Edge further discloses in figure 15 illustrating an example of a hardware implementation of an AMF 1500; wherein the AMF 1500 comprises one or more processors 1504, external interface 1502, and memory 1510, which may be coupled together with bus 1506. The memory 1510 may contain executable code or software instructions that when executed by the one or more processors 1504 cause the one or more processors 1504 to operate as a special purpose computer programmed to perform the procedures and techniques disclosed herein, para. 0180.
(5) Regarding claim 35:
Edge disclose the method of claim 1, and further discloses in figure 17 an illustration of a  hardware implementation of a base station 1700, such as gNB 110-1 or ng-eNB 114 shown in FIGS. 1-2. The base station 1700 may be, e.g., part of a RAN such as NG-RAN 112. The base station 1700 includes, e.g., hardware components such as an external interface 1702, which may be a wired or wireless interface capable of connecting to a UE, such as UE 105, other base stations with the RAN, such as gNB 110-2, 110-3, and ng-eNB 114 in NG-RAN 112, and an AMF, such as AMF 154. The base station 1700 includes one or more processors 1704 and memory 1710, which may be coupled together with bus 1706. The memory 1710 may contain executable code or software instructions that when executed by the one or more processors 1704 cause the one or more processors 1704 to operate as a special purpose computer programmed to perform the procedures and techniques disclosed herein, para. 0196).
(6) Regarding claim 2:
Edge further discloses wherein the performing the positioning measurement in accordance with the positioning request message so as to acquire the positioning measurement result comprises: 
performing the positioning measurement using a target positioning algorithm (steps 3a, 4a, and 5a (para. 0083) OR steps 3b, 4b,and 5b (para. 0087) as shown in figure 5) in accordance with the positioning request message, so as to acquire the positioning measurement result (At stage 1 in FIG. 5, the external client 130, AF 163 or NF 161 subscribes to the Location Service Request (UE ID, Location Accuracy Level Information) message to the NEF 159. Location Level Information may include the report events and UE location accuracy information, i.e. per Tracking Area (TA) level, Cell level or geographic level., para. 0081).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US 2020/0053638 A1) in view of Siomina et al. (US 2012/0295623 A1).
(1) Regarding claim 3:
Edge discloses all subject matter of clam 2, but fails to disclose the target positioning algorithm is determined in accordance with positioning capability information about the target UE.
However, Siomina discloses UE Positioning function is controlled by means of operator configurable sets of logic for positioning method selection. The notation "positioning method selection algorithm" will be used below. The inputs to the positioning method selection algorithm comprises a UE Capability, primarily to reveal the assisted GPS (A-GPS) capability of the UE (para. 0014-0018).
It is desirable for the target positioning algorithm is determined in accordance with positioning capability information about the target UE because it more efficiently  utilization of the resource of the UE.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Siomina in the method of Edge for the benefit of improving the efficiency of the utilization of the resource of UE.
(2) Regarding claim 4:
Edge of Siomina discloses all subject matter of claim 3, and Siomina further discloses transmitting a downlink positioning message to the target UE in accordance 
(3) Regarding claim 5:
Edge of Siomina discloses all subject matter of claim 4, and Siomina further discloses when the target UE has received the downlink positioning message in an idle state (step 206, terminal 140 is as mentioned earlier camping on the first radio access network 110, but in this embodiment, the selected positioning method indicates that inter-radio access technology measurements from the second radio access network 120 are available for retrieving position information. It may indicate that measurements performed in the second radio access network 120 should preferably be used to retrieve position related information, para. 0135; the request is sent to a handover controlling instance of said originating and destination radio access networks , para. 0139; as the terminal is not on radio access network 120, the examiner interprets the terminal is idle on radio access network 120, thus satisfied the claimed limitation), triggering, by the target UE, a service establishment procedure (enable positioning measurements in a 
It is desirable when the target UE has received the downlink positioning message in an idle state, triggering, by the target UE, a service establishment procedure, performing the positioning measurement in accordance with the downlink positioning message after a service has been established successfully, and feeding the uplink positioning message back to the NG-RAN node because it enables the terminal to perform positioning measurement with preferable network.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Siomina in the method of Edge for the benefit of performing the positioning measurement in a preferred network.

Allowable Subject Matter
Claims 6-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edge (US 2020/0092776 A1) discloses a systems and methods for deferred 5G location of a mobile device using a combined AMF and LMF based location solution.
Jain et al. (US 2020/0084569 A1) discloses a methods and systems for enhancement of positioning related protocols.
Kumar et al. (US 2020/0021946 A1) discloses a systems and methods for PRS muting in a fifth generation wireless network.
Cha et al. (US 2021/0320769 A1) discloses a method for transmitting and receiving positioning reference signal and apparatus therefor.
Fischer et al. (US 2020/0053690 A1) discloses a systems and methods for validity time and change notification of broadcast location assistance data.
Edge (US 2018/0199160 A1) discloses a systems and methods for supporting control plane location in a fifth generation wireless network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/7/2022